Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharkh et al. (US 20140284932).

1. Sharkh teaches:
An integrated electric propulsion assembly 100, the assembly comprising: 
a stator 408, wherein the stator comprises a first magnetic element 408 configured to generate a first magnetic field (via coil 94); 
a propulsor 106/202 with an integrated rotor 402, the propulsor comprising: 
a hub 402 rotatably mounted to the stator (via bearings 404); and 
a second magnetic element 405 affixed to the hub, the second magnetic element configured to generate a second magnetic field; and 
wherein at least one of a first magnetic field and the second magnetic field further comprises: 
a varying magnetic field that varies (the three phases of the stator a time varying, para 0012 entire para), wherein the varying magnetic field generates a magnetic force 

2. Sharkh teaches:
The assembly in claim 1, wherein at least a first magnetic element further comprises an electromagnet.

3. Sharkh teaches:


4. Sharkh teaches:
The assembly of claim I, wherein: the stator further comprises a through-hole; and the hub is coupled to the stator by a shaft 301 rotatably inserted through the through-hole (via bearing 404).




5. Sharkh teaches:
The assembly of claim 5, further comprising a bearing cartridge attached to a vehicle, wherein: the bearing cartridge 404 further comprises a bore (for axle 301); and at least a portion of the shaft is configured to be inserted through the bore (fig. 4).

6. Sharkh teaches:
The assembly of claim 5, wherein the bearing cartridge contains at least a roller bearing, wherein the at least a roller bearing is: incorporated within the bore; and in contact with at least a portion of the shaft (fig. 4).

7. Sharkh teaches:
The assembly of claim 1, wherein the at least a second magnetic element further comprises at least a permanent magnet.

8. Sharkh teaches:
The assembly of claim 1, wherein the at least a varying magnetic field is generated by a variable supply of electric current 702 to at least one of the at least a first magnetic element and the at least a second magnetic element.

9. Sharkh teaches:
The assembly of claim 8, wherein the variable supply of electric current comprises an inverter 702.

10. Sharkh teaches:
The assembly of claim 1, wherein: a first magnetic element is housed in a first annular cylindrical section; and a second magnetic element is housed in a second annular cylindrical section (fig. 4).

11. Sharkh teaches:
The assembly of claim 10, wherein the second annular cylindrical section is concentric with respect to the first annular cylindric section (fig 4).

12. Sharkh teaches:
The assembly of claim 10, wherein the first annular cylindrical section is concentric with respect to the second annular cylindrical section (fig 4).


The assembly of claim I, wherein the stator further comprises an outer cylindrical surface having a first radius (figs 6a & 6b).

14. Sharkh teaches:
The assembly of claim 13, wherein the hub further comprises an inner cylindrical surface having a second radius greater than the first radius (figs 6a & 6b).

15. Sharkh teaches:
The assembly of claim 14, wherein the outer cylindrical surface is concentrically inserted in the inner cylindrical surface (figs 6a & 6b).

18. Sharkh teaches:
The assembly of claim 1, wherein the assembly further comprises: a power source 701, wherein the power source provides electrical power to at least the stator and the rotor.

19. Sharkh teaches:
The assembly of claim 1, wherein the stator is affixed to a vehicle (fig 5).

20. Sharkh teaches:
The assembly of claim 19, wherein the vehicle is an electric aircraft (since the vehicle is also used in air, para 0013 2nd sentence).

Allowable Subject Matter
Claims 16 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832